

116 HR 1756 IH: Preventing Credit Score Discrimination in Auto Insurance Act
U.S. House of Representatives
2019-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1756IN THE HOUSE OF REPRESENTATIVESMarch 14, 2019Ms. Tlaib (for herself, Mrs. Dingell, Mr. Cohen, Mr. Lawson of Florida, Ms. Plaskett, Ms. Clarke of New York, Mr. Richmond, Ms. Wilson of Florida, Mrs. Lawrence, Mr. Butterfield, Ms. Jackson Lee, Ms. Ocasio-Cortez, Ms. Norton, Ms. Pressley, Ms. Omar, Ms. Hill of California, Ms. Lee of California, Ms. Escobar, Ms. Johnson of Texas, Mr. Green of Texas, Mr. Khanna, Mr. García of Illinois, Mr. McGovern, Ms. Jayapal, and Ms. Shalala) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Fair Credit Reporting Act to prohibit the use of consumer reports and consumer
			 information in making any determination involving auto insurance with
			 respect to a consumer, and for other purposes.
	
 1.Short titleThis Act may be cited as the Preventing Credit Score Discrimination in Auto Insurance Act. 2.Use of consumer reports and consumer information for auto insurance purposes prohibited (a)In generalSection 604(a)(3)(C) of the Fair Credit Reporting Act (15 U.S.C. 1681b(a)(3)(C)) is amended by inserting , except auto insurance (as defined under subsection (h)(3)) before the semicolon.
 (b)Rule of constructionSection 604 of the Fair Credit Reporting Act (15 U.S.C. 1681b) is amended by adding at the end the following new subsection:
				
					(h)Auto insurance not an authorized business purpose
 (1)In generalNo consumer reporting agency may furnish a consumer report or consumer information with respect to any consumer to any person for use in making any decision to underwrite or rate auto insurance, and no person shall use or obtain a consumer report or consumer information with respect to any consumer in connection with the underwriting or rating of any consumer in connection with a transaction involving auto insurance.
 (2)Insurance information not includedInformation derived from the following databases shall not be treated as a consumer report or consumer information for purposes of paragraph (1):
 (A)Databases that contain information on property loss data regarding auto insurance, such as the Comprehensive Loss Underwriting Exchange (CLUE) and Automobile Property Loss Underwriting System (A–PLUS).
 (B)Databases that contain information on driver history, such as accidents or moving violations, typically maintained at State departments of motor vehicles.
 (3)DefinitionsFor purposes of this subsection: (A)Consumer informationThe term consumer information means any information from the file of any consumer at a consumer reporting agency, or any product derived from any such information such as consumer credit reports or credit scores or any other risk score or predictor on any consumer.
 (B)Auto insuranceThe term auto insurance means any personal automobile line of insurance, as defined in the Uniform Property and Casualty Product Coding Matrix established and maintained by the National Association of Insurance Commissioners or any successor document..
			